Citation Nr: 1043441	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected mechanical low back pain, currently evaluated as 40 
percent disabling.  

2.  Entitlement to an increased initial rating for service-
connected gastroesophageal reflux disease (GERD), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for service-
connected chest soreness/muscle tenderness, secondary to service-
connected mechanical low back pain.  

4.  Entitlement to an initial compensable rating for benign skin 
lesions.  

5.  Entitlement to service connection for residuals of a right 
clavicle fracture.  

6.  Entitlement to service connection for burning/stinging pain 
of the arms. 

7.  Entitlement to service connection for eye abnormalities.  

8.  Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disorder (COPD).  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984 
and from October 1985 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
following a September 2009 Board remand.  It was originally on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that in April 2008, the Veteran revoked the 
Veterans of Foreign Wars of the United States as his 
representative.  He has not designated another representative.  
Therefore, he proceeds without representation.    

The Board notes that the Veteran failed to report for a hearing 
scheduled in September 2010.  There is no outstanding hearing 
request.  

Since the last supplemental statement of the case, additional 
evidence has been received without a waiver of initial RO 
consideration of this evidence.  The evidence consists of a 
statement by the Veteran, a May 2007 VA medical center treatment 
note and copies of several service treatment records.  Here, the 
evidence submitted is duplicative of information already in the 
claims file.  Consequently, a remand for RO consideration of the 
evidence is not necessary.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
mechanical low back pain is manifested by pain and limited motion 
but not by ankylosis of the thoracolumbar spine.  

2.  The competent evidence of record does not show that the 
Veteran's GERD has been manifested by eroded or ulcerated areas 
or severe hemorrhages.  

3.  The competent evidence of record shows that the Veteran's 
service-connected chest soreness/muscle tenderness, secondary to 
service-connected mechanical low back pain, is manifested by 
costrochondral pain.    

4.  The competent medical evidence shows that the Veteran's 
service-connected benign skin lesions are manifested by smooth an 
nontender scars, predominantly on his back, that do not cause 
limitation of motion or any other functional effects.  

5.  The competent medical evidence of record shows that the 
Veteran's previous right clavicle fracture has no current 
residuals.  

6.  The competent evidence of record shows that the Veteran's 
burning/stinging pain of the arms is a symptom of shoulder 
impingement and is not a separate disability.  

7.  The competent evidence of record does not contain a diagnosis 
of a disorder of the eyes.  

8.  The competent evidence of record shows that the Veteran's 
claimed shortness of breath is a symptom of service-connected 
GERD and is not a separate disability.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
mechanical low back pain have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
GERD have not been met or approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7399-
7307 (2010).  

3.  The criteria for a compensable rating for service-connected 
chest soreness/muscle tenderness have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.73, Diagnostic Code 5399-5321 (2010).  

4.  The criteria for a compensable rating for post-operative 
benign skin lesions have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.118 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).  

5.  Residuals of a right clavicle fracture were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).   

6.  Bilateral arm pain was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).   

7.  A bilateral eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).   

8.  A respiratory disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Prior Board Remand

In September 2009, the Board remanded the case to afford the 
Veteran a Board hearing.  A Travel Board hearing was scheduled 
for June 2010 at the RO in Fargo, North Dakota.  In June 2010, 
the Veteran requested that his hearing be rescheduled.  He was 
notified that it would be another year before a Travel Board 
would be at the RO, so he elected to have a video conference 
hearing in September 2010.  In June 2010, the RO sent the Veteran 
notification that his original Travel Board hearing had been 
cancelled.  In July 2010, the RO sent notice informing the 
Veteran that a video conference hearing was scheduled on 
September 8, 2010.  A notation on that correspondence indicates 
that the Veteran failed to appear for his scheduled hearing.  

In light of the RO's efforts to afford the Veteran his requested 
Board hearing, the Board finds that there has been compliance 
with its remand order.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

For an increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part by 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary to 
obtain) that demonstrates a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  

The Board finds that the Veteran, in March 2006, December 2006, 
August 2007 and April 2008 letters, was provided adequate 
38 U.S.C.A. § 5103(a) notice, in accordance with the Court's 
holding in Vazquez-Flores, supra, and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With regard to the service connection claims, in September 2004 
and December 2006 letters, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's duties 
under the VCAA and the delegation of responsibility between VA 
and the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence necessary 
to substantiate the claim was to be provided by the Veteran and 
which portion VA would attempt to obtain on behalf of the 
Veteran.  

Regarding the service connection claims, the RO provided VCAA 
notice to the Veteran in September 2004 and December 2006 
letters.  In those letters, the RO advised the Veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant to 
the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be provided 
by the Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's VA medical center (VAMC) treatment records and made 
attempts to obtain private treatment records from 19 separate 
private treatment providers.  

The Veteran underwent VA examinations in October 2004 and June 
2007.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board observes that the October 2004 VA eye examiner did not 
state whether he reviewed the claims file and did not render a 
nexus opinion.  However, the Veteran competently reported his in-
service history of corneal abrasion with several follow-up 
visits.  The VA examiner did not find any disorder of the eyes 
upon examination.  Therefore, the Board finds that his failure to 
provide a nexus opinion is harmless error.  For these reasons, 
the Board finds this examination adequate for purposes of this 
adjudication.  

The Veteran underwent a VA examination in October 2004 for the 
remaining claims on appeal.  The examiner stated that he reviewed 
the claims file, and he provided a detailed report of his 
examination of the Veteran.  With regard to the Veteran's 
increased rating claims, the Board finds this examination to be 
adequate.  

With regard to the claim for service connection of a respiratory 
disorder, the Veteran refused radiographic studies upon VA 
examination in October 2004.  Since the Veteran had a normal 
pulmonary function test, the examiner opined that any shortness 
of breath is essentially a symptom of service-connected GERD.  
While the examiner did not provide an opinion which explicitly 
addressed direct service connection, it is clear that he found no 
relationship between the Veteran's symptoms of shortness of 
breath and service.  As for the Veteran's bilateral arm claim, 
the VA examiner found that the Veteran's burning and stinging of 
the arms is essentially a symptom of shoulder impingement.  He 
stated that this shoulder impingement was present in service, and 
the Board notes that the Veteran is service connected for left 
shoulder impingement.  It is clear the examiner did not find a 
separate arm disorder on examination, and his failure to provide 
a nexus opinion regarding direct service connection is harmless 
error.  For these reasons, the Board finds these opinions 
adequate.    

Also during the October 2004 VA examination, the Veteran declined 
an x-ray in relation to his claim for service connection for 
residuals of a right clavicle fracture.   The VA examiner noted 
only a thickening callous over the proximal third.  He did not 
offer an opinion because no residuals could be found without 
radiographic evidence.  The Board observes that VA's duty to 
assist a Veteran in developing the facts and evidence pertinent 
to a Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility 
of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  As the Veteran refused to undergo x-rays which were 
essential in determining whether he has residuals of a clavicle 
fracture, the Board finds that the VA examiner did everything in 
his power to provide an adequate examination and a remand for an 
additional examination would not produce a different result.  As 
such, the Board finds it adequate for the purposes of this 
appeal.  

The Veteran received a VA examination in June 2007 for his 
increased rating claims.  While the examiner did not review the 
claims file, the Board finds that this did not inhibit his 
ability to report on the current severity of the Veteran's 
service-connected disabilities.  The examiner provided a detailed 
report, and the Board finds this examination adequate.  

The evidence shows that the Veteran failed to report for an April 
2008 VA orthopedic examination, and in a June 2008 statement, the 
Veteran asserted that he cancelled it and does not want another 
examination.  As such, the claim will be rated based on the 
evidence of record.    

No further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim; the Board will proceed with appellate review.   

III. Increased Ratings

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Back

Disabilities of the thoracolumbar spine are to be rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Under the General Rating Formula, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  Diagnostic Code 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  

Normal flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).   

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted if 
the total duration is at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  The 
term "chronic orthopedic and neurologic manifestations" was 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  

The Veteran's mechanical low back pain is rated as 40 percent 
disabling under Diagnostic Code 5237.  The Veteran filed his 
claim in March 2004, so a discussion of the regulations governing 
the rating of spine disabilities prior to September 2003 is not 
warranted.  

A March 2004 magnetic resonance imaging (MRI) test revealed minor 
degenerative spurring at the L3-L4 and L4-L5 levels.  During a 
physical therapy initial evaluation in June 2004, the Veteran 
could forward flex to 85 degrees.  In a September 2004 private 
treatment note, a physician noted decreased range of motion and 
evidence of osteoarthritis.  

Upon VA examination in October 2004, the Veteran complained of 
lumbar and thoracic pain.  Upon range of motion testing, forward 
flexion was 50 to 90 degrees with fatigability at 30 to 50 
degrees.  The examiner noted visible spasm and fatigability with 
repetitive motion.  

A January 2005 MRI revealed mild multilevel thoracic disc bulges, 
without associated central canal stenosis or cord compression, 
along with mild straightening of normal cervical lordosis.  A May 
2007 MRI revealed mild thoracic kyphosis and a desiccated disc at 
L5-S, an annular bulge at L4-L5, and mild scoliosis.  

During a VA examination in June 2007, the Veteran complained of 
continual low back pain aggravated by sitting, bending, lifting 
and by touching his back.  The examiner noted that the Veteran 
has also been diagnosed with myofascial pain syndrome, and there 
appeared to be a significant overlap of symptoms.  The Veteran 
complained of pain radiating up his back and down both legs.  The 
examiner observed thoracic kyphosis.  There was palpable 
tenderness of the thoracic and lumbosacral spine regions.  There 
was noted muscular atrophy of the lumbosacral region.  The 
Veteran refused range of motion and Deluca testing of the 
lumbosacral spine because such flexibility testing would cause 
pain due to myofascial syndrome.  

A rating higher than 40 percent is not warranted for the 
Veteran's thoracolumbar spine disorder.  Since the Veteran did 
not submit to range of motion testing during his last VA 
examination in June 2007, the Board must rate his disability 
using the evidence of record, which shows no ankylosis of the 
thoracolumbar spine or bed rest prescribed by a physician within 
the past twelve months.  

The evidence supports a finding that the Veteran has degenerative 
arthritis for purposes of evaluation under Diagnostic Code 5003.  
He has been diagnosed with osteoarthritis of the lumbar spine.  
Since in this case, degenerative arthritis is rated on the basis 
of limitation of motion, a rating under Diagnostic Code 5003 also 
does not provide for higher than a 40 percent rating.  

The Board notes that the Veteran has complained of radicular 
symptoms on numerous occasions.  For example, in a September 2004 
follow-up appointment at Fiechtner Rheumatology Clinical Practice 
for back pain, the Veteran complained of back pain radiating into 
both legs.  However, there is no objective evidence of 
radiculopathy.  The report of a March 2004 electromyography (EMG) 
test showed normal results, with no evidence of right or left 
lumbosacral radiculopathy, myopathy or peripheral polyneuropathy.  
In May 2004, there was no EMG evidence of thoracic radiculopathy.  
A July 2004 MRI of the pelvis revealed normal sacral nerve roots, 
which were well defined and appeared symmetrical and of normal 
signal intensity.  In light of the above, the Board finds that a 
separate rating for radiculopathy or other neurologic complaints 
is not warranted.  

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and functional impairment in the 
lumbar spine.  This functional impairment, however, is considered 
by the currently assigned 40 percent rating.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Here, a referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Board finds the 40 percent rating currently assigned to be 
appropriate for the entire appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a rating in excess of 40 
percent for his service-connected disability of the thoracolumbar 
spine.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

GERD

The Veteran's GERD is rated as 10 percent disabling under 
38 C.F.R. § 4.112, Diagnostic Code 7399-7307.  The Rating 
Schedule provides guidance in the evaluation of gastrointestinal 
disorders.  In particular, 38 C.F.R. § 4.112 highlights the 
importance of weight loss in the evaluation of the impairment 
resulting from gastrointestinal disorders.  

Although Diagnostic Code 7307 (gastritis) does not provide 
measurements related to nutritional status, such as anemia and 
weight loss, many of the other Diagnostic Codes pertaining to 
disorders of the digestive system do contain these measuring 
criteria.  The provisions of 38 C.F.R. § 4.113 contain the 
explanation that diseases of the digestive system often produce a 
common disability picture characterized by abdominal distress or 
pain, anemia and disturbances in nutrition.  

Here, the Veteran's GERD will be considered under all potentially 
applicable diagnostic codes, to specifically include 38 C.F.R. 
§ 4.114, Diagnostic Code 7307, and any other potentially 
applicable digestive system diagnostic code criteria.  See 
38 C.F.R. § 4.114.  

Diagnostic Code 7307 contemplates a rating for hypertrophic 
gastritis.  A 30 percent rating is assigned for chronic 
hypertrophic gastritis with multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent evaluation, the highest 
scheduler rating available under this diagnostic code, is 
assigned for chronic hypertrophic gastritis with severe 
hemorrhages or large ulcerated or eroded areas.  A notation to 
Diagnostic Code 7307 indicates that atrophic gastritis is a 
symptom of a number of diseases, including pernicious anemia.  
The rater is directed to evaluate the atrophic gastritis on the 
basis of the underlying condition.  

The report of a July 2001 esophagram revealed severe GERD with no 
evidence of any obstruction or spasm of the esophagus.  There was 
no hiatal hernia.  There was no evidence of esophagitis.  

During an October 2004 VA examination, the examiner noted claims 
file documentation of pharyngitis, postnasal drainage, upper 
respiratory infections and hiatal hernia with mild reflux.  The 
Veteran reported recurring sore throats and intermittent 
postnasal drainage, which the examiner related to GERD.  

A January 2005 private treatment note shows that the Veteran 
reported having an upper and lower endoscopy which were 
unremarkable.  He reported one episode of blood in the stool in 
the spring of 2004.  

During the VA examination in June 2007, the Veteran stated that 
he takes Aciphex with good results, but he still has symptoms of 
regurgitation of stomach acid and intolerance of many foods.  The 
Veteran denied vomiting; thus, there is no hematemesis.  His 
bowel movements are regular with no complaints of diarrhea.  He 
also denied black, tarry stools or melena.  The Veteran reported 
that he is able to maintain his current weight.  

During an August 2007 private consultation for heartburn, the 
Veteran complained of daily heartburn, nocturnal heartburn and 
constant nausea in the last few months.  He also reported sore 
throat and a constant need to clear his throat.  There was no 
change in his weight.  He denied blood in his stool or a change 
in bowel habits.  

After a thorough review of the record, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for GERD.  During the appeal period, the 
competent medical evidence does not show that the disability 
picture of the Veteran's GERD meets any applicable diagnostic 
criteria for an increased rating.  

Here, the Veteran does not allege, nor does the evidence of 
record show, that he has the symptoms necessary to warrant an 
evaluation in excess of 10 percent under Diagnostic Code 7307.  
The medical evidence of record does not show that the Veteran's 
GERD is manifested by any kind of eroded or ulcerated areas or 
severe hemorrhages at any time during the appeal period.  

There is also no evidence that shows the Veteran's GERD meets any 
other diagnostic criteria for an increase under any other 
relevant rating code for evaluating digestive system disorders of 
the stomach.  See38 C.F.R. § 4.114.  There is no evidence of 
gastric ulcer which could warrant an increased rating under 
Diagnostic Code 7304.   
 
The Board finds that the severity of the Veteran's GERD appeared 
to remain unchanged throughout the appeal period.  Accordingly, a 
staged rating is not in order, and a ten percent rating is 
appropriate for the entire period of the Veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  Any limits on the 
Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization of caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.  



Chest soreness/muscle tenderness secondary to back pain

The Veteran's chest soreness/muscle tenderness associated with 
mechanical low back pain is rated as noncompensable under 
Diagnostic Codes 5399-5321.  

Diagnostic codes 5399-5321, for injuries analogous to injuries to 
Muscle Group XXI, provide that a 10 percent rating is assigned 
where there is moderate impairment.  A 20 percent rating requires 
severe or moderately severe impairment.  

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

During a VA examination in October 2004, the Veteran complained 
of burning thoracic pain that radiates around to the ribs and 
chest.  The examiner stated that this is costochondral pain.  The 
pain worsened when raising arms overhead.  The examiner diagnosed 
chest muscle soreness that is related to mid-thoracic pain and 
costochondral pain.  The baseline level of this pain was two.  

Upon VA examination in June 2007, the Veteran denied any current 
chest muscle soreness complaints.  He noted that the last time 
that the chest muscle soreness was an issue was in the year 1995.  
However, a July 2007 private treatment note shows that the 
Veteran complained of burning pain across his middle back and 
ribs.  

The Board notes that the Veteran's disability is rated by analogy 
to Diagnostic Code 5321.  The evidence does not show that the 
disability is, or has been at any time throughout the pendency of 
the appeal, moderate, severe or moderately severe.  There is no 
evidence of loss of power, weakness, a lowered threshold of 
fatigue , impairment of coordination or uncertainty of movement.  
Thus, the evidence of record does not show costochondritis of the 
type described in the criteria for an increased disability 
rating.    

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  Any limits on the 
Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization of caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.  

The Board finds the noncompensable rating currently assigned to 
be appropriate for the entire appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

Benign Skin Lesions

The Veteran's excision of benign skin lesions is rated 
noncompensably under 38 C.F.R. § 4.118, Diagnostic Code 7819 for 
benign skin neoplasms.  Diagnostic Code 7819 in turn calls for 
rating as disfigurement of the head, face or neck (7800), scars 
(7801, 7802, 7803, 7804, 7805) or impairment of function.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  

The Board notes amendments were recently made to the rating 
criteria for skin, effective October 28, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008).  However, because the Veteran's claim 
was pending before October 28, 2008, his claim will only be 
evaluated under the prior rating criteria.  

In this regard, the Board notes that, because the Veteran's 
disability has not caused disfigurement of his head, face, or 
neck, Diagnostic Code 7800 is not applicable in the current 
appeal.  

Pursuant to the criteria for rating skin disabilities effective 
from August 30, 2002, scars other than the head, face, or neck, 
that are deep, or that cause limitation of motion warrant a 10 
percent evaluation if they involve areas of 6 square inches (39 
sq. cm.) or greater.  Scars that involve areas of 12 square 
inches (77 sq. cm.) or greater warrant a 20 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars other than the head, face, or neck, that are superficial 
and do not cause limitation of motion warrant a 10 percent 
evaluation if they involve areas of 144 square inches or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Superficial scars which are unstable where, for any reason, there 
is frequent loss of covering of the skin over the scar, warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  

Scars which are superficial and painful on examination warrant a 
10 percent evaluation. A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (2008).

In addition, the current regulations also contain a diagnostic 
code which provides for a disability rating for limitation of a 
functional part as a result of a scar.  38 C.F.R. §   4.118, 
Diagnostic Code 7805 (2008).  

The Veteran was afforded a VA examination in October 2004.  The 
examiner noted several excisions.  The Veteran reported several 
excisions since service, none with a diagnosis of cancer.  They 
were located mostly on his back.  He had an abscess on his right 
upper thigh in the past, with no recurrent abscesses at the time 
of examination.  There was no specific skin diagnosis at that 
time.  The examiner noted 1 by 2 centimeter cratered excision 
that was 1 centimeter deep on the Veteran's back.  It was smooth 
and nontender.  Between T10 and L2 he had a second excisional 
biopsy site that was 1 centimeter by 1 centimeter by 1/4 centimeter 
deep.  It was creviced, smooth, pinkish, nontender and adhered.  
He had one under the right scapular area again that was 1 by 1 
centimeter, 1/4 centimeter deep, smooth, light pinkish, adhered and 
nontender.  Less than two percent of total surface of the body 
area was exposed.  

In a May 2004 treatment note, a history of skin lesions was 
noted, with none present at that time.  There is no other 
evidence of benign skin lesions of record.  

Here, the evidence does not show that a compensable rating is 
warranted at any time during the pendency of this appeal.  The 
Veteran's back scars have not been shown to cause limitation of 
motion or involve areas of 6 square inches (39 sq. cm.) or 
greater; therefore, a compensable rating is not warranted under 
Diagnostic Code 7801.  Because the scars do not involve areas of 
144 square inches or greater, a compensable rating under 
Diagnostic Code 7802 is not warranted.  Also, the scars have not 
been shown to be unstable where, for any reason, there is 
frequent loss of covering of the skin over the scar; therefore, a 
compensable rating under Diagnostic Code 7803 is not warranted.  
As the scars have not been shown to be painful on examination, 
the Board also finds that a compensable rating under Diagnostic 
Code 7804 is not warranted.  Because no limitation of a 
functional part as the result of the scars has been shown, a 
compensable rating under Diagnostic Code 7805 is not warranted.  
Although Diagnostic Code 7819 also provides the disability to be 
rated under impairment of function, no impairment has been shown.  

In sum, the Veteran is not entitled to a compensable rating under 
any of the applicable codes used for rating his scarring 
disability.  

The Board further notes that there is no evidence of record that 
the Veteran's claimed disability warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  Any limits on the 
Veteran's employability due to his disability have been 
contemplated in the currently assigned disability rating.  The 
evidence does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization of caused 
marked interference with employment.  Thus, the record does not 
show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since the 
application of the regular schedular standards is not rendered 
impracticable in this case, referral of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
consideration of the assignment of an extraschedular evaluation 
is not warranted.  

The Board finds the noncompensable rating currently assigned to 
be appropriate for the entire appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999), see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).

IV. Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of the 
merits of such claim requires (1) the existence of a current 
disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Right Clavicle Fracture

Service treatment records contain one notation of a old right 
clavicle fracture in July 1995.  The Veteran was seeking 
treatment for bilateral shoulder pain at the time; the 
examination was most consistent with impingement syndrome.  The 
service treatment record indicates that this injury may have 
occurred when the Veteran was a child.  A July 1995 x-ray 
revealed normal shoulders.  

Upon VA examination in October 2004, the examiner noted a 
thickening callous over the proximal third.  The Veteran reported 
no pain and declined an x-ray at that time.  Upon VA examination 
in June 2007, the Veteran reported fracturing his right 
collarbone in active duty in 1991 or 1992.  The Veteran noted 
that the fracture has healed without sequela or dysfunction.  The 
Veteran stated that no braces, splints or prosthetic devices are 
currently used for this condition, and there are no effects of 
this condition on his day to day activities.  An x-ray revealed a 
normal right clavicle; there was no fracture, bony abnormality or 
osteoarthritic change noted.  The VA examiner diagnosed a healed 
right clavicle fracture with no current sequela or dysfunction.  

As there is no medical or lay evidence of any current residuals 
of a right clavicle fracture, service connection must be denied.  
In the absence of evidence of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence is against the 
Veteran's claim, and service connection for residuals of a right 
clavicle fracture is not warranted.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the claim 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Arm Pain

Service treatment records are silent as to complaints of or 
treatment for bilateral arm pain.  Upon VA examination in October 
2004, the Veteran reported a history of bilateral impingement 
syndrome in service.  The Veteran reported increased pain when he 
raised his arms overhead; this caused burning down the anterior 
deltoids.  Upon examination, the Veteran reported a burning at 
the posterior deltoids bilaterally.  The VA examiner found 
chronic tendinitis and impingement in the shoulders.  The 
examiner opined that the bilateral stinging/burning arm pain is 
most likely related to this shoulder impingement.  There is no 
other clinical evidence of arm pain of record.

The first element required to establish entitlement to service 
connection is the existence of a current disability.  However, 
the above evidence demonstrates that the Veteran is not currently 
diagnosed with any bilateral arm disability, and therefore, his 
claim must e denied.  

The Veteran has competently and credibly described pain in his 
arms, but the Board notes that pain alone does not, in and of 
itself, constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Further, the only competent medical opinion of record 
asserts that the Veteran's arm pain is due to the Veteran's 
shoulder impingement.  The Veteran is service connected for left 
shoulder impingement.  Accordingly, the probative evidence of 
record does not show a diagnosis of any bilateral arm disability 
at any time during the course of this appeal.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that VA and Court interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that interpretation 
must be affirmed. 

Here, the preponderance of the evidence is against the Veteran's 
claim, and service connection for bilateral arm pain is not 
warranted.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eyes

Service treatment records show that the Veteran sought treatment 
in March 1990 because he felt that something was in his eye.  He 
also sought treatment in March 1994 for a burning, irritated, 
itching sensation in the right eye.  No corneal injury, or 
irritation of conjunctiva were found.  

Upon VA examination in October 2004, the examiner noted  the 
Veteran's history of a corneal abrasion while in service and also 
noted that everything healed without consequence.  The Veteran 
required a couple of follow-up visits to the eye clinic.  
However, the Veteran has no problems at present.  The examiner 
determined that there was no evidence of scarring and no 
reduction in acuity in either eye.  

Although there are notations of treatment of eye complaints in 
service, entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability of the eyes has been clinically shown, the Board has 
no basis upon which to grant compensation.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the Board 
must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).    

Respiratory

The Veteran sought treatment in service in September 1992 for 
chest soreness.  The Veteran reported a history of a pulmonary 
function test two years prior that was suggestive of mild 
obstructive lung disease.  The Veteran was a smoker but quit four 
to five years prior to this.  Upon examination, the chest was not 
deformed but was tender at the fourth costochondral junction.  
Lungs were clear.  Upon pulmonary function testing in September 
1992, there were mild obstructive airways which were almost 
completely reversible with a bronchodilator.  

Upon VA examination in October 2004, the examiner noted  the 
Veteran's history of irritated airways in service which responded 
to a bronchodilator.  The Veteran would not submit to a chest x-
ray at the time of the VA examination.  The Veteran was not using 
any inhalers, and he reported cough and some shortness of breath 
when he refluxes.  The examiner opined that it is most likely 
that reflux is contributing to the symptoms of intermittent 
shortness of breath.  The examiner did not note any lung changes.  
The pulmonary function testing was reported as normal.  

The above evidence shows that the Veteran does not suffer from a 
current respiratory disorder or chronic obstructive pulmonary 
disorder.  The October 2004 VA examiner indicated that this was 
merely a symptom of the Veteran's diagnosed service-connected 
GERD.  The Veteran was not diagnosed with a lung disability, and 
pulmonary function was normal upon VA examination.  

While the Veteran has expressed his belief that he has a current 
respiratory disorder, he is not competent to render a diagnosis 
or to identify the etiology of his shortness of breath in this 
instance.  The Veteran lacks the specialized medical knowledge or 
training needed to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In sum, the preponderance of the evidence establishes that there 
is no separate respiratory disorder present.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable, and the Board must deny 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).    




ORDER

1.  Entitlement to an increased initial rating for service-
connected mechanical low back pain, currently evaluated as 40 
percent disabling, is denied.  

2.  Entitlement to an increased initial rating for service-
connected GERD, currently evaluated as 10 percent disabling, is 
denied.  

3.  Entitlement to an initial compensable rating for service-
connected chest soreness/muscle tenderness is denied.  

4.  Entitlement to an initial compensable rating for benign skin 
lesions is denied.  

5.  Entitlement to service connection for residuals of a right 
clavicle fracture is denied.  

6.  Entitlement to service connection for burning/stinging pain 
of the arms is denied. 

7.  Entitlement to service connection for eye abnormalities is 
denied.  

8.  Entitlement to service connection for a respiratory disorder 
is denied. 





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


